Citation Nr: 0605175	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction in rating from 20 percent to zero 
percent disabling, for the veteran's service-connected 
resection of the small intestine was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1984.  

This appeal arises from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO decreased the veteran's 
disability rating for a resection of the small intestine from 
20 percent to non-compensable.  The veteran perfected an 
appeal of this issue.  

In October 2005, the veteran testified at a personal hearing, 
with the undersigned presiding.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  


FINDINGS OF FACT

1.  A VA examination from August 1984 diagnosed chronic 
diarrhea, as a result of small intestine resection; no other 
findings were noted. 

2.  A 20 percent disability rating for post operative small 
intestine resection was established pursuant to a September 
1984 rating decision, with an effective date of March 24, 
1984.  

3.  The rating remained in effect from March 24, 1984 until 
reduction effective in June 2003, a period of over 19 years.  

4.  The record does not demonstrate that, at the time the RO 
reduced the 20 percent evaluation assigned the veteran's post 
operative small intestine resection, there had been sustained 
material improvement in the disability.

5.  At the time of the reduction in September 2003, the 
record reflected that the veteran's resection of the small 
intestine produced symptoms of chronic diarrhea.


CONCLUSION OF LAW

The veteran has met the criteria for restoration of the 20 
percent evaluation for the resection of the small intestine.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.344, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7328 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

In view of the favorable decision cited below, the Board 
notes that no further discussion of VCAA compliance is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The RO established service-connection for the veteran's 
resection of his small intestine effective in March 1984.  A 
20 percent disability rating was assigned at that time.  The 
VA examination from August 1984 noted only that the veteran 
had chronic diarrhea.  No other objective findings such as 
anemia or malnutrition were noted.  The 20 percent rating has 
remained in effect until reduced by the rating decision on 
appeal. 

The rating reduction was based upon the results of a June 
2003 general medical VA examination.  At the time of that 
examination, the veteran reported complaints of frequent 
diarrhea and cramping.  Physical examination revealed some 
epigastric tenderness on palpation.  The examiner noted that 
there were no ascites or superficial distention of the veins.  
The veteran's weight was listed as 202 pounds, and his height 
was 70 1/4 inches.  The examiner concluded that the veteran's 
resection of the small intestine had been resolved and that 
his gastrointestinal condition did not cause significant 
anemia.  

At the time of the reduction in this case, a 20 percent 
rating for the veteran's small intestine resection had 
continuously been in effect for 19 years.  Hence, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application.  Where a veteran's schedular rating has been 
both continuous and stable for five years or more, the rating 
may be reduced only if the examination upon which the 
reduction is based is at least as full and complete as that 
used to establish the higher evaluation, and only if there is 
sustained material improvement in the disability.  38 C.F.R. 
§ 3.344(a).

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.  In essence, then, a rating that has existed for five 
years or more is considered stable, and may not be reduced on 
any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone 
sustained material improvement.  Id.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

A VA psychiatric examination in April 2001 noted the veteran 
reporting chronic diarrhea.  VA treatment records from 
October 2003 again note the veteran with complaints of 
chronic diarrhea.  

The veteran presented for an August 2004 VA examination.  He 
reported that he had been suffering from a bowel resection.  
He indicated that he condition affected his general body 
health by alternating diarrhea and constipation, anemia, 
difficulty maintaining weight, leaking of feces, and 
bloating.  He indicated that he suffered from abdominal pain 
which consisted of burning and cramping two to three times a 
year.  He also indicated he suffered from nausea, vomiting, 
diarrhea, and constipation one to two times a month.  
Physical examination revealed a very tight sphincter.  The 
examiner noted that he veteran's resection of the small 
intestine did not cause significant anemia or malnutrition.  

During the veteran's October 2005 hearing he indicated that 
he has at least ten bowel movements per day.  He also 
reported he had difficulty gaining weight.  He reported that 
he was on a 4,000 calorie diet, took supplements, and drank 
liquid Ensure.  He reported that he was very anemic, 
lethargic and fatigued at least once a month.  The veteran 
reported that he was a retired registered nurse and gave 
himself his own B-12 injections for pernicious anemia.  

Under Diagnostic Code 7328 a 20 percent disability rating for 
a resection of a small intestine is assigned for symptomatic 
diarrhea, anemia and the inability to gain weight.  The 
veteran has consistently complained of chronic diarrhea; 
however, the objective evidence does not support a finding of 
anemia, or an inability to gain weight.  In this regard, the 
veteran weighed 165 pounds in 1984 and weighed 202 pounds in 
2003.  

However, at the time the 20 percent rating was granted in 
1984, the only complaint noted on the VA examination was 
chronic diarrhea.  The evidence before the RO at the time of 
the June 2003 reduction revealed the same complaints.  The 
Board notes that the veteran is competent to testify as to 
experiencing diarrhea.  Upon comparison of the evidence 
forming the basis for RO's assignment of the 20 percent 
rating with the evidence cited by the RO in support of the 
reduction in rating, the Board finds that actual improvement 
in the small intestine resection has not been shown.  
Specifically, to the extent that the disorder causes chronic 
diarrhea, it is symptomatic, and more nearly approximates a 
20 percent rating under Diagnostic Code 7328.  

In summary, the findings pertaining to small intestine 
resection do not demonstrate sustained material improvement 
in the veteran's condition.  Therefore, the Board must 
conclude that the reduction in rating from 20 percent to 0 
percent was improper, and that restoration of the 20 percent 
evaluation, from June 24, 2003, is warranted.  See 38 C.F.R. 
§ 3.344; Dofflemeyer, 2 Vet. App. at 251-252


ORDER

The claim for restoration of a 20 percent schedular rating 
for the small intestine resection, from June 24, 2003, is 
granted



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


